DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 20 July 2022.  Claims 1, 2, 4, 6, 11-13, 27, 28, 30, 31, 35-38, 40, 41, 45-49, 52, 54-56, 65, 67-69, 75-77, 83, 86, 90, and 111-200 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, 6, 11, 13, 27, 28, 35, 37, 40, 41, 45, 47-49, 52, 65, 67, 75-77, 83, and 86, as well as the cancellation of claims 42-44, 50, 59, 60, 74, and 79, and the addition of new claims 111-200.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dana Zottola on 03 August 2022.

The application has been amended as follows: 

Claim 159 has been amended to depend upon claim 146 (instead of claim 156).
Claim 160 has been amended to depend upon claim 146 (instead of claim 135).

Allowable Subject Matter
Claims 1, 2, 4, 6, 11-13, 27, 28, 30, 31, 35-38, 40, 41, 45-49, 52, 54-56, 65, 67-69, 75-77, 83, 86, 90, and 111-200 are allowed.
The following is an examiner’s statement of reasons for allowance: again, none of the prior art of record teaches or reasonably suggests a pre-accelerator device comprising a pre-accelerator tube having a plurality of acceleration terminals in conjunction with a particle source for emitting a charged particle beam and a tandem accelerator for accelerating the charged particle beam from the pre-accelerator or a lithium target device for forming a neutral beam or an einzel lens and a solenoid; or a particle source, pre-accelerator system, and accelerator, wherein the pre-accelerator system has adjustable power in order to control defocus of backflow from the accelerator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791